              Case 3:20-cv-05813-CRB Document 9-1 Filed 09/09/20 Page 1 of 3




 1   DENNIS J. HERRERA, State Bar #139669
     City Attorney
 2   MEREDITH B. OSBORN, State Bar #250467
     Chief Trial Deputy
 3   NATASSIA KWAN, State Bar #294322
     RAYMOND R. ROLLAN, State Bar #304548
 4   Deputy City Attorneys
     Fox Plaza
 5   1390 Market Street, Sixth Floor
     San Francisco, California 94102-5408
 6   Telephone:    (415) 554-4272 [Kwan]
     Telephone: (415) 554-3888 [Rollan]
 7   Facsimile:    (415) 554-3837
     E-Mail:       natassia.kwan@sfcityatty.org
 8   E-Mail:       raymond.rollan@sfcityatty.org

 9
     Attorneys for Defendants
10   JEFFREY TUMLIN AND
     CITY AND COUNTY OF SAN FRANCISCO
11

12
                                   UNITED STATES DISTRICT COURT
13
                                  NORTHERN DISTRICT OF CALIFORNIA
14
      MARIMAR CORNEJO, an individual,                 Case No. 20-cv-05813 CRB
15
             Plaintiff,                               DECLARATION OF RAYMOND R. ROLLAN
16                                                    IN SUPPORT OF DEFENDANTS’ MOTION
             vs.                                      TO EXTEND TIME TO RESPOND TO
17                                                    COMPLAINT
      JEFFREY TUMLIN, officially as Director of
18    Transportation of the San Francisco Municipal
      Transportation Agency; the SAN
19    FRANCISCO MUNICIPAL
      TRANSPORTATION AGENCY; CITY AND
20    COUNTY OF SAN FRANCISCO; DAN
      SCANLAN, individually; TEGSCO, LLC
21    d/b/a SAN FRANCISCO AUTORETURNL
      SAN FRANCISCO AUTORETURN, LLC;
22    PACIFIC GAS AND ELECTRIC
      COMPANY; CAMERON A. HALE, in his
23    capacity as CEO of ALVAH
      CONTRACTORS INC.; ALVAH
24    CONTRACTORS INC., NELSONS TOW

25           Defendants.

26

27

28
      Rollan Decl ISO Admin Mtn                        1                     n:\lit\li2020\210152\01476926.docx
      Case No. 20-cv-5813
              Case 3:20-cv-05813-CRB Document 9-1 Filed 09/09/20 Page 2 of 3




 1

 2                                DECLARATION OF RAYMOND R. ROLLAN

 3          I, Raymond R. Rollan, declare as follows:

 4          1.      I am a Deputy City Attorney in the Office of the City Attorney for the City and County

 5   of San Francisco ("Defendant"). I am the Deputy City Attorney assigned to the above-captioned

 6   matter. I have personal knowledge of the contents of this declaration, except where indicated

 7   otherwise, and I could and would testify competently thereto if called upon to do.

 8          2.      I was assigned this matter on September 2, 2020;

 9          3.      On February 25, 2020, San Francisco Mayor London Breed issued a Proclamation by

10   the Mayor Declaring the Existence of a Local Emergency under Sections 8550, et seq. of the

11   Government Code, Section 3.100(13) of the San Francisco Charter, and Chapter 7 of the San

12   Francisco Administrative Code, establishing the existence of an emergency within the City and

13   County of San Francisco due to the ongoing spread of COVID-19. On March 4, 2020, California

14   Governor Gavin Newsom issued a Proclamation of a State of Emergency under Section 8625 of the

15   California Government Code and the California Emergency Services Act, establishing the existence of

16   a state of emergency throughout California due to COVID-19. On March 11, 2020, the Health Officer

17   of the City and County of San Francisco declared that there is an imminent and proximate threat to

18   public health from the introduction of COVID-19 in the City and County of San Francisco. Measures

19   instituted by private and government entities to protect public health and limit the spread of COVID-

20   19 include the suspension of work and the temporary closure of offices.

21          Consistent with other measures designed to protect public health and contain the pandemic, on

22   March 15, 2020, San Francisco City Attorney Dennis Herrera directed employees to telework,

23   effective March 16, 2020 until further notice.

24          4.      The pandemic has tremendously impacted office operations and responsiveness.

25   Defendants are still in the process of gathering and reviewing pertinent records in order to fully

26   evaluate the claims raised in the Complaint.

27          5.      Counsel for Defendants, Raymond R. Rollan, serves as lead counsel and is currently in

28   a civil jury trial in San Francisco Superior Court, Trinidad Chavez v. CCSF, CGC-19-57384, which
      Rollan Decl ISO Admin Mtn                           2                           n:\lit\li2020\210152\01476926.docx
      Case No. 20-cv-5813
                Case 3:20-cv-05813-CRB Document 9-1 Filed 09/09/20 Page 3 of 3




 1   commenced on August 31, 2020 and is still ongoing. Additionally, Mr. Rollan serves as lead counsel

 2   in another civil jury trial in San Francisco Superior Court, Sharon Brown/Jamila Swain v. CCSF,

 3   CGC-17-558282, set for trial September 21, 2020-October 3, 2020. These obligations have impacted

 4   counsel’s ability to meaningfully assess the merits of the case at this juncture.

 5          6.      On September 9, 2020, I called Plaintiff to inquire whether she would stipulate to an

 6   extension for Defendants to respond to Plaintiff’s Complaint. Plaintiff did not answer her cell phone.

 7   Defense counsel has not had an opportunity to reach out to Plaintiff earlier due to trial obligations.

 8          I declare under penalty of perjury of the laws of California that the aforementioned is true and

 9   correct.

10          Executed at San Francisco, California on this 9th of September, 2020.

11
                                                   _____Raymond R. Rollan________
12                                                       RAYMOND R. ROLLAN
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
      Rollan Decl ISO Admin Mtn                            3                             n:\lit\li2020\210152\01476926.docx
      Case No. 20-cv-5813
